Citation Nr: 1242809	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  12-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2010 rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans' Affairs (VA).

On August 15, 2012, a Board hearing was held in Washington D.C. before the undersigned; a transcript of the hearing is of record.  

A claim for increase for the Veteran's service connected posttraumatic stress disorder (PTSD) was raised by the Veteran's representative during the August 2012 Board hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities include PTSD, rated 50 percent disabling; burn scars of the face, neck and ears, rated 30 percent disabling; residuals of smoke inhalation, rated 10 percent disabling; burn scars of the left anterior thigh, rated 10 percent disabling, burn scars of the right anterior thigh, rated 10 percent disabling; burn scars of the hands, rated 10 percent disabling; burn scars of the left anterior lower leg, rated 10 percent disabling; and ventricular arrhythmia, rated 10 percent disabling.           

2.  These disabilities meet the minimum percentage requirements for assignment of a TDIU rating and are reasonably shown to result in the Veteran's inability to obtain or maintain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any substantial gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16(b).   

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a December 2009 letter, a treating VA psychiatrist indicated that the Veteran had been under her care for PTSD since October 2006.  The Veteran's condition was progressively getting worse.  It was the psychiatrist's opinion that the Veteran was currently permanently disabled and that it was very unlikely his condition would improve in the near future.  
During a March 2010 VA medical examination, the examiner found that the Veteran was fully employable for physical and sedentary labor, with regard to service-connected burns, atrial fibrillation and residuals of smoke inhalation.  

During a March 2010 VA psychological evaluation, the Veteran was diagnosed with severe chronic PTSD.  His Global Assessment of Functioning (GAF) score was estimated to be between 43 and 48, indicating serious symptoms or serious impairment in social, occupational, or school functioning.  It was noted that the Veteran had a high school degree.  He had been working for 15 years as a maintenance custodian for the Postal Service at the International Mail Center.  He worked in virtual isolation and indicated that he had used up all of his sick time and was consistently disciplined because of the amount of time he took off for his medical appointments and related psychiatric services.  The Veteran was deemed to have difficulty maintaining employment because of the severity of his PTSD symptoms.  

In the June 2010 rating decision, the RO granted an increased 50 percent rating for PTSD effective October 2006 and denied a TDIU rating.  The accompanying rating decision indicates that as of October 2006, the Veteran had been assigned a 50 percent rating for PTSD, a 30 percent rating for burn scars of the face, neck and ears, a 10 percent rating for residuals of smoke inhalation, a 10 percent rating for burn scars of the left anterior thigh, a 10 percent rating for burn scars of the right anterior thigh, a 10 percent rating for burn scars of the hands, a 10 percent rating for burn scars of the left anterior lower leg, and a 10 percent rating for ventricular arrhythmia with history of systolic murmur.  The overall disability rating was 80 percent; the threshold established by 38 C.F.R. § 4.16(a) is met.  

A September 2010 letter from the Office of Personnel Management (OPM) shows that the Veteran had been approved for federal disability retirement.  It was noted that he had been found disabled from his position as a custodian due to PTSD.  The letter also noted that according to information OPM had received from the Postal Service, the Veteran had not yet been separated from Federal service.  Consequently, OPM was going to notify the Postal Service that the disability retirement had been approved and request that the Postal Service separate him from Federal service.  Once OPM was advised of the Veteran's last day in pay status, it would authorize interim retirement payments.  

In an employment information form faxed to VA in May 2011, the Veteran's prior representative indicated that the Veteran had last worked on July 12, 2010.  A Postal Service earnings and leave statement appended to the form appears to indicate that the Veteran worked minimally during a week in mid July.  

During the August 2012 Board hearing, the Veteran testified that he had stopped working in approximately September 2010 and the Veteran's current representative noted the earlier communication indicating that he had actually stopped work in July 2010.      

The December 2009 treating VA psychiatrist's letter generally tends to indicate unemployability, as it includes the finding that the Veteran was totally and permanently disabled due to his PTSD.  Also, the March 2010 VA evaluating psychologist's finding that the Veteran would have difficulty maintain employment due to the severity of his PTSD symptoms is followed only six months later by the September 2010 finding that the Veteran had actually become disabled from his position as a custodian due to PTSD.  Notably, the specific date that the Veteran began his retirement is not entirely clear from the record but he and his representative presented credible information during the August 2012 hearing that he had indeed stopped working sometime within the time frame from July to September 2010.  

Additionally, the record indicates that the Veteran only has a high school degree, which also limits his ability to maintain or retain employment.  Further, there is no current competent evidence of record tending to indicate that the Veteran's PTSD and limited educational level would not render him unemployable.  Moreover, although his service-connected physical disabilities have not been found to have a significant impact on his employability, they clearly limit rather than improve his ability to maintain and retain employment. Thus, taken together, the evidence weighs in favor of a finding that the Veteran is unable to unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The preponderance of the evidence is in his favor and assignment of a TDIU rating is warranted.  38 U.S.C.A. § 5107(b).

As it appears that the specific date the Veteran's disability retirement began is not entirely clear from the record, the RO may want to clarify this prior to assignment of the effective date for the TDIU rating.        

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted, subject to the regulations governing the payment of monetary awards.
  


____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


